           Case 1:11-cr-00188-LJO-BAM Document 172 Filed 08/25/20 Page 1 of 3


   MICHAEL D. LONG (CA State Bar #149475)
 1 901 H Street, Suite 301
   Sacramento, CA 95814
 2 (916) 201-4188
   mike.long.law@msn.com
 3
   Attorney for KENNETH HERNANDEZ
 4

 5

 6                               IN THE UNITED STATES DISTRICT COURT

 7                                   EASTERN DISTRICT OF CALIFORNIA

 8
     UNITED STATES OF AMERICA,                            CASE NO. 1:11-CR-0000188
 9
                                   Plaintiff,             STIPULATION AND ORDER AMENDING
10                                                        BRIEFING SCHEDULE ON DEFENDANT’S
                            v.                            MOTION FOR REDUCTION IN SENTENCE AND
11                                                        COMPASSIONATE RELEASE
     KENNETH HERNANDEZ,
12
                                  Defendant.
13

14
                                                      STIPULATION
15
            1.      Defendant Kenneth Hernandez filed a pro se motion for reduction in sentence and
16
     compassionate release on July 6, 2020. Docket No. 166. On July 9, 2020, the Court to the Federal
17
     Defender’s Office and directed the parties to confer by July 14 in an attempt to stipulate to a briefing
18
     schedule. Docket No. 167. On July 14, 2020, the Court appointed counsel for the defendant. Docket
19
     No. 168. On July 21, 2020. the Court ordered a briefing schedule. Docket No. 170.
20
            2.      The parties conferred and agree to the following amended briefing schedule:
21
                    a. October 1, 2020: defendant’s supplemental briefing;
22
                    b. October 15, 2020: government’s response;
23
                    c. October 22,2020: defendant’s reply
24
            3. Counsel for the defendant agrees with this request.
25

26
27

28



30
          Case 1:11-cr-00188-LJO-BAM Document 172 Filed 08/25/20 Page 2 of 3



 1          2.     The parties desire additional time for briefing on defendant’s motion. Accordingly, by

 2 this stipulation, the parties now move that:

 3                 a)      The defendant’s supplemental briefing to defendant’s motion, Docket No. 166, be

 4 due on October 1, 2020.

 5                 b)      The government’s opposition or response to defendant’s motion and supplement

 6 be due on October 15, 2020; and

 7                 b)      The defense reply, if any, will be due on October 22, 2020.

 8

 9          IT IS SO STIPULATED.

10
                                                          McGREGOR W. SCOTT
11                                                        United States Attorney
12   Dated: August 24, 2020
                                                          /s/ Kimberly A. Sanchez
13                                                        KIMBERLY A. SANCHEZ
                                                          Assistant United States Attorney
14

15
     Dated: August 24, 2020                              /s/ Michael Long
16                                                       MICHAEL LONG
                                                         Counsel for Defendant Kenneth Hernandez
17

18

19
20

21

22

23

24

25

26
27

28



30
          Case 1:11-cr-00188-LJO-BAM Document 172 Filed 08/25/20 Page 3 of 3



 1                                         FINDINGS AND ORDER

 2         Based upon the stipulation and representations of the parties, the Court adopts the proposed

 3 revised briefing schedule as follows:

 4                 a)     The defendant’s supplemental briefing to defendant’s motion, Docket No. 166, be

 5 due on October 1, 2020.

 6                 b)     The government’s opposition or response to defendant’s motion and supplement

 7 be due on October 15, 2020; and

 8                 b)     The defense reply, if any, will be due on October 22, 2020.

 9

10 IT IS SO ORDERED.

11      Dated:    August 24, 2020
                                                     UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28



30
